THE THIRTEENTH COURT OF APPEALS

                                      13-14-00495-CV


                                Prevail Energy Incorporated
                                             v.
                                       Aegus Oil LLC


                                      On Appeal from the
                        135th District Court of DevWitt County, Texas
                               Trial Cause No. 11-06-21,923


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.          The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are taxed against the

party incurring same.

      We further order this decision certified below for observance.

October 9, 2014